United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-1339
                                    ___________

United States,                           *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Northern District of Iowa.
Manolo Perez-Lopez,                      *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 15, 2007
                                 Filed: November 30, 2007
                                  ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

      Manolo Perez-Lopez appeals the 18-month prison sentence the district court1
imposed after he pleaded guilty to transporting illegal aliens, in violation of 8 U.S.C.
§ 1324(a)(1)(A)(ii), (B)(i). Counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable.

      We disagree. Our review of the record convinces us that the district court did
not abuse its discretion in sentencing Perez-Lopez at the top of the undisputed

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
advisory Guidelines imprisonment range, and that in doing so the court properly
considered relevant sentencing factors, including the seriousness of transporting 11
aliens and Perez-Lopez’s repeated illegal entries into the United States. See 18 U.S.C.
§ 3553(a)(1) (nature and circumstances of offense, history and characteristics of
defendant), (2)(A) (need for sentence to reflect seriousness of offense); United States
v. Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (discussing reasonableness review).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, and we affirm.
                      ______________________________




                                          -2-